Williams, Judge,
delivered the opinion of the court:
The plaintiff, a lieutenant in the United States Navy, sues to recover the rental and subsistence allowances on account of a dependent mother, provided in section 4, of the act of June 10,1922, 42 Stat. 625:
“ Sec. 4. That the term ‘ dependent ’ as used in the succeeding sections of this act shall include at all times and in all places a lawful wife and unmarried children under twenty-one years of age. It shall also include the mother of the officer provided she is in fact dependent on him for her chief support.”
The findings disclose that the personal income of the plaintiff’s mother during the period of the claim at no time exceeded $150 per year. His contribution to her support during the time ranged from $50 to $90 a month. Under the *278construction placed upon section 4 of the act of 1922 by this court in many cases, it is clear the plaintiff’s mother during the period of the claim was in fact dependent on him for her chief support.
The plaintiff is entitled to recover rental and subsistence allowances provided for an officer of his rank for the period from June 2, 1927, to December 25, 1931, amounting to $2,747.19. Judgment for that amount is hereby awarded.
It is so ordered.
Whaley, Judge; LittletoN, Judge; GeeeN, Judge; and Booth, Chief Justice, concur.